Per curiam

Let him be amerced ; he ought to have made a return to the writs of venditioni exponas; he ought to have sold the property, though no writs of ven-ditioni exponas had issued : and having once taken it, he cannot afterwards put it upon the new Sheriff to execute these writs. Let there also issue writs of distringas to the new Sheriff, to compel the late Sheriff by distress to to levy the monies, and deliver them to the new Sheriff, to be brought into court.
Note. — Vide Gov’r. to the use of Holliday’s exr’s. v. Eastwood et al. 1 Dev. Rep. 157.